Citation Nr: 0521638	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had periods of active service from April 1942 to 
July 1969.  He died in February 2000, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The Board considered this appeal twice previously, 
but remand was required on both occasions to further develop 
the record and comply with provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), 38 U.S.C.A. Sections 5100 
to 5107 (West 2002).  All requested development has been 
performed, but the RO has continued the denial of benefits 
sought.  As such, this matter is properly returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in February 2000 of aspiration 
pneumonitis secondary to severe dementia and left frontal 
cerebrovascular accident.

2.  At the time of the veteran's death, he was service-
connected for residuals of a shrapnel wound to the right 
shoulder.  His disability rating at the time of death was 10 
percent.

3.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

4.  At no time during the veteran's life did he have a total 
disability rating.

5.  At no time during the veteran's life did he submit a 
claim of entitlement to VA benefits for post-traumatic stress 
disorder or for a respiratory disorder.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.312 (2004).

2.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. Section 1318 have not been met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board points out that the 
appellant filed a claim for benefits following the death of 
her husband in 2000.  One of the benefits sought is 
dependency and indemnity compensation under 38 U.S.C.A. 
Section 1318.  This claim was stayed in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) in order for 
VA to conduct expedited rulemaking to either explain why 
certain regulations - 38 C.F.R. Sections 3.22 and 20.1106 - 
were inconsistent with respect to the "hypothetical 
entitlement" issue or revise the regulations so that they 
would be consistent.  On April 5, 2002, VA amended 38 C.F.R. 
Section 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
veteran had been totally disabled prior to his death, thus 
making that regulation consistent with 38 C.F.R. Section 
3.22.  Thereafter, the Federal Circuit reviewed the matter 
and determined in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) that VA could properly construe the 
language of the statutes in question to bar the filing of 
"hypothetical entitlement" claims.  As such, the Federal 
Circuit reviewed its stay order and directed VA to process 
all DIC claims, including "hypothetical entitlement" 
claims, except for those in which a survivor sought to reopen 
a claim on the grounds of new and material evidence.  The 
Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) addressed hypothetical entitlement 
claims in its recent decision in Hatch v. Principi, 18 Vet 
App. 527 (2004), but limited its discussion to claims that 
were filed during a veteran's lifetime.  Accordingly, this 
claim is no longer stayed.

The appellant asserts that the veteran's death was brought on 
by shell fragments left in his lung following an in-service 
injury, that the foreign bodies in his lungs caused him to 
have a history of colds and pneumonia and, ultimately, 
aspiration pneumonitis.  She also contends that the veteran's 
service-connected disability caused his immune system to be 
weakened so that his demise was hastened.  In the 
alternative, the appellant asserts that the veteran developed 
post-traumatic stress disorder as a result of his experiences 
during World War II and that it was that disability, and not 
Alzheimer's disease or the residuals of cerebrovascular 
accidents, that caused the dementia that contributed in 
causing aspiration pneumonitis in February 2000.  The 
appellant credibly testified before the Board in October 2003 
that she believed her husband had psychiatric problems as a 
result of his active service and that he became depressed and 
started losing his memory many years after his discharge from 
service when their son died in an accident.  She also stated 
that she believed that metal retained in the veteran's lungs 
caused his death.


In support of the appellant's claim, she submitted a 
statement from a private pulmonologist dated in December 
2003.  The report reflects that the physician reviewed a 
limited number of medical records supplied to him by the 
appellant; that there were no details on an in-service 
psychiatric hospitalization in 1945, but that such 
hospitalization was probably due to post-traumatic stress 
from war-related experiences that bothered the veteran for 
the remainder of his life.  The physician opined that the 
veteran developed hypertension as a consequence of post-
traumatic stress disorder, that hypertension may have caused 
multi-infarct dementia, and that the dysphagia that led to 
the veteran's aspiration pneumonitis was probably caused by 
multiple cerebral infarctions.

The Board notes that at this juncture that it is not bound by 
a medical opinion based solely upon an unsubstantiated 
history as related by an individual.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board is tasked with weighing 
all evidence of record and assigning value to each piece of 
evidence in its quest to determine if benefits sought may be 
granted.  Accordingly, a medical opinion with no basis in the 
record, such as the portion of the December 2003 opinion 
outlined above assuming that an undocumented in-service 
psychiatric hospitalization was due to post-traumatic stress, 
cannot be weighed very heavily against medical opinions based 
on tangible record evidence.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

38 U.S.C.A. Section 1318 allows for the payment of benefits 
to the surviving spouse of a deceased veteran who, at the 
time of his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. Section 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

The veteran's service medical records clearly show that he 
had a right shoulder shrapnel wound in 1944, that he 
continued to serve on active duty for over twenty-five years, 
and that he was discharged with only minor scarring to the 
right shoulder and no limitation of function in the right 
shoulder.  The veteran was not treated for a psychiatric 
disability nor was he found to have a psychiatric disability 
upon his discharge from service.  

The veteran had a cerebrovascular accident and developed 
dementia in the 1990's.  The appellant first sought VA 
benefits in 1992 in the form of compensation for aid and 
attendance so that she could care for the veteran at home.  
The veteran was described at that time as a bedridden and 
demented patient.  In an August 1992 rating decision, the RO 
granted service connection for the residuals of a shrapnel 
wound to the right shoulder and assigned a 10 percent rating 
for scarring; service connection for dementia was denied as 
first shown many years subsequent to service and not related 
to service.

The veteran was admitted to long-term care at a VA Extended 
Care Center in June 1993.  He was treated for various 
physical problems as well as Alzheimer's disease at that 
facility and was at no time found to have post-traumatic 
stress disorder due to an in-service event or otherwise.  X-
rays clearly showed metallic foreign bodies projected over 
the left upper lung, with lungs essentially clear.  One week 
before the veteran's death, he developed tachypnea as well as 
a lot of secretions and required close monitoring.  The 
appellant elected to maintain treatment at the Extended Care 
Center as opposed to having the veteran transferred to the 
hospital and the veteran passed on due to aspiration 
pneumonitis in February 2000; the appellant denied permission 
to perform an autopsy.  The veteran's death certificate shows 
that other significant conditions in causing death were 
severe dementia, a seizure disorder and left frontal 
cerebrovascular accident.

In February 2001, a VA examiner reviewed the veteran's claims 
folder and determined that the aspiration pneumonia 
experienced by the veteran at the time of his death was due 
to vomiting and inhaling gastric fluids into the lungs and 
not as a result of a penetrating wound from outside the lung.  
The examiner opined that aspiration was secondary to dementia 
and the severe debility caused by previous cerebrovascular 
accident and not from the service-connected shrapnel wound.  
Thus, the examiner further stated that it was not as likely 
as not that the residual fragments in the veteran's right 
shoulder caused or contributed to the condition that 
ultimately brought about his demise.

Given the evidence as outlined above, the Board finds that 
the veteran's one service-connected disability of residuals 
of a right shoulder shrapnel wound was neither the principal 
nor a contributory cause of the veteran's death as it did not 
contribute substantially or materially to the veteran's 
death, it did not combine with other disability to cause 
death, nor did it aid or lend assistance to the production of 
death.  There is no medical evidence supporting the theory 
that retained metallic bodies in the veteran's shoulder 
caused a lung disorder that caused the terminal pneumonitis 
nor that the retained metallic bodies weakened the veteran's 
immune system to such a degree that it caused the development 
of the terminal pneumonitis.  Although the private 
pulmonologist attempted to make a link between the veteran's 
service and his terminal illness by suggesting that an 
undiagnosed psychiatric disorder caused various disorders 
over the course of the veteran's life that caused his demise, 
neither that opinion nor any other medical evidence of record 
shows that the residuals of a right shoulder shrapnel wound 
had a causal connection to his death.  Therefore, service 
connection for the cause of the veteran's death is denied. 

Again, it must be noted that the 2003 medical opinion has no 
basis in the medical evidence.  In other words, there is no 
evidence the veteran was hospitalized for a psychiatric 
disorder in 1945, nor evidence showing he was diagnosed with 
PTSD (or, for that matter, complained of any psychiatric 
symptoms consistent with PTSD) during his lifetime.  To the 
extent dementia could be called a psychiatric symptom, the 
overwhelming preponderance of the medical evidence indicates 
the veteran's dementia was the result of cerebrovascular 
accidents and Alzheimer's disease. The entire basis of the 
opinion that the veteran suffered from psychiatric symptoms 
during and after service is the appellant's history as 
provided to the physician.  She states she reported the 
veteran's psychiatric difficulties to his commanding officers 
at several Air Force bases.  There is absolutely no 
documentation to this effect in the veteran's service medical 
records.  The veteran completed a medical history report in 
1969 upon his retirement from service, wherein he denied ever 
having trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort.  He reported the same lack of 
any psychiatric symptomatology on medical history reports 
completed in 1951, 1955, 1967 and 1968.  [He did report some 
trouble sleeping over the past few weeks before a 1964 
examination, but with no further notation, and subsequent 
denial of such difficulties in 1967, 1968, and 1969, this was 
clearly a temporary situation for him.]  Although the veteran 
noted on those reports his history of being hospitalized and 
treated for the shrapnel wounds, he never reported the 
hospitalization alleged by the appellant for psychiatric 
problems in 1945 or 1946.

Additionally, at the time of the veteran's death, the veteran 
had one service-connected disability, residuals of a right 
shoulder shrapnel wound, and it was rated as 10 percent 
disabling.  At no time during the veteran's life did he have 
a total disability rating nor did he file a claim of 
entitlement to VA benefits for post-traumatic stress disorder 
or for a respiratory disorder.  The appellant acknowledges 
that the veteran was not rated as 100 percent disabled due to 
service-connected disability at any time during his life.  As 
such, her claim of entitlement to DIC is one of 
"hypothetical entitlement" as it is based upon the theory 
that the veteran should have been service-connected at 100 
percent for post-traumatic stress disorder, or some other 
psychiatric disorder, at the time of his death.  

As noted above, 38 C.F.R. Section 3.22 was scrutinized by the 
Federal Circuit to determine if VA had the authority to limit 
claims for benefits under 38 U.S.C.A. Section 1318 by 
interpreting that statute to not encompass claims of 
hypothetical entitlement.  Also noted above, the outcome of 
the Federal Circuit's review was that VA did have that 
interpretative authority and that hypothetical entitlement 
claims are not allowed under 38 U.S.C.A. Section 1318.  Thus, 
because the appellant's claim is here limited to the 
hypothetical entitlement to a total rating at the time of the 
veteran's death, her claim of entitlement to compensation 
under 38 U.S.C.A. Section 1318 must be denied. 

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
VCAA, which includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the Federal Circuit' 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the Court decision in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), which addressed the 
timing and content of proper VCAA notice.  Following a 
complete review of the record evidence, the Board finds, for 
the reasons expressed immediately below, that the development 
of the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
Duty to Notify

The Court's decision in Pelegrini  held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
May 2000, long before the VCAA was enacted, and the VCAA 
notice was first given to the appellant in July 2004.  
Fortunately, the Court acknowledged in Pelegrini  that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  In Pelegrini, the Court held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The appellant was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in July 2004.  
Because the letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to the 
explicit VCAA notice, the appellant was advised in the rating 
decision on appeal, the Statement of the Case and the 
Supplemental Statement of the Case as to the specific reasons 
why her particular claims were being denied and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in both the 
Statement of the Case and Supplemental Statement of the Case.  
Thus, the Board finds that the fourth and final element of 
notice requirements have also been met.


The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining evidence and seeking a medical opinion 
as to the cause of the veteran's death.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the appellant does not appear to 
contend otherwise.  Furthermore, the appellant credibly 
testified before the Board in October 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. Section 1318 is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


